            Case 4:20-cv-00137-TCK-JFJ Document 26 Filed in USDC ND/OK on 03/31/20 Page 1 of 4

                                                                                                   JTK,JURY
                                        U.S. District Court
                          Eastern District of Arkansas (Central Division)
                        CIVIL DOCKET FOR CASE #: 4:19−cv−00606−DPM

Williams v. JEI Trucking LLC et al                            Date Filed: 08/29/2019
Assigned to: Chief Judge D. P. Marshall Jr.                   Jury Demand: Defendant
Cause: 29:201 Denial of Overtime Compensation                 Nature of Suit: 710 Labor: Fair Standards
                                                              Jurisdiction: Federal Question
Plaintiff
Justin Williams                                 represented by Joshua Sanford
Individually and on Behalf of All Others                       Sanford Law Firm
Similarly Situated                                             One Financial Center
                                                               650 South Shackleford
                                                               Suite 411
                                                               Little Rock, AR 72211
                                                               501−221−0088
                                                               Fax: 888−787−2040
                                                               Email: josh@sanfordlawfirm.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Stephen Rauls
                                                              Sanford Law Firm
                                                              One Financial Center
                                                              650 South Shackleford
                                                              Suite 411
                                                              Little Rock, AR 72211
                                                              501−221−0088
                                                              Fax: 888−787−2040
                                                              Email: steve@sanfordlawfirm.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
JEI Trucking LLC                                represented by JEI Trucking LLC
                                                               PRO SE

                                                              Daniel Reece Owens
                                                              Barber Law Firm PLLC
                                                              425 West Capitol Avenue
                                                              Suite 3400
                                                              Little Rock, AR 72201
                                                              501−372−6175
                                                              Fax: 501−375−2802
                                                              Email: rowens@barberlawfirm.com
                                                              TERMINATED: 03/31/2020
                                                              ATTORNEY TO BE NOTICED
         Case 4:20-cv-00137-TCK-JFJ Document 26 Filed in USDC ND/OK on 03/31/20 Page 2 of 4

                                                                          Samuel Brent Wakefield
                                                                          Barber Law Firm PLLC
                                                                          425 West Capitol Avenue
                                                                          Suite 3400
                                                                          Little Rock, AR 72201
                                                                          501−372−6175
                                                                          Fax: 501−375−2802
                                                                          Email: brent.wakefield@barberlawfirm.com
                                                                          TERMINATED: 03/31/2020
                                                                          ATTORNEY TO BE NOTICED

Defendant
Steven Nason                                              represented by Steven Nason
                                                                         PRO SE

                                                                          Daniel Reece Owens
                                                                          (See above for address)
                                                                          TERMINATED: 03/31/2020
                                                                          ATTORNEY TO BE NOTICED

                                                                          Samuel Brent Wakefield
                                                                          (See above for address)
                                                                          TERMINATED: 03/31/2020
                                                                          ATTORNEY TO BE NOTICED

Defendant
Starr Oilfield Services LLC                               represented by Richard C. Downing
                                                                         James House Downing & Lueken, P.A.
                                                                         Post Office Box 3585
                                                                         Little Rock, AR 72203−3585
                                                                         501−372−6555
                                                                         Fax: 501−372−6333
                                                                         Email: rcdowning@jamesandhouse.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

Email All Attorneys (Primary Address)
Email All Attorneys (Primary and Secondary Address)

 Date Filed               #        Docket Text

 08/29/2019                   Ï1   COMPLAINT against All Defendants, filed by Justin Williams. Fee of $400 paid.
                                   Receipt Number LIT073670. Summons issued. (Attachments: # 1 Civil Cover
                                   Sheet)(kdr) (Entered: 08/29/2019)

 09/09/2019                   Ï2   SUMMONS Returned Executed by Justin Williams. Starr Oilfield Services LLC
                                   served on 9/5/2019. (Sanford, Joshua) (Entered: 09/09/2019)

 09/24/2019                   Ï3   NOTICE of Appearance by Richard C. Downing on behalf of Starr Oilfield Services
                                   LLC (Downing, Richard) (Entered: 09/24/2019)

 09/25/2019                   Ï4   CLERK'S ORDER granting Starr Oilfield Services LLC a 10 day extension to file a
                                   responsive pleading to Plaintiff's Complaint. Signed at the Direction of the Court on
                                   9/25/2019. (jak) (Entered: 09/25/2019)
       Case 4:20-cv-00137-TCK-JFJ Document 26 Filed in USDC ND/OK on 03/31/20 Page 3 of 4

10/07/2019            Ï5    MOTION to Dismiss Motion to Dismiss and Alternative Request to Transfer Pursuant
                            to 28 U.S.C.1404(a) by Starr Oilfield Services LLC (Downing, Richard) (Entered:
                            10/07/2019)

10/07/2019            Ï6    BRIEF IN SUPPORT re 5 Motion to Dismiss Motion to Dismiss and Alternative
                            Request to Transfer Pursuant to 28 U.S.C.1404(a) filed by Starr Oilfield Services LLC.
                            (Downing, Richard) (Entered: 10/07/2019)

10/16/2019            Ï7    MOTION to Transfer Case by Justin Williams (Sanford, Joshua) (Entered: 10/16/2019)

10/18/2019            Ï8    ORDER denying without prejudice as moot 5 Motion. 7 Motion to transfer will hang
                            fire. JEI Trucking and Nason must respond to the joint motion when they answer.
                            Williams must serve the motion on them when he serves them with the summons and
                            complaint, or now, if process has already been served. Signed by Chief Judge D. P.
                            Marshall Jr. on 10/18/2019. (jak) (Entered: 10/21/2019)

11/15/2019            Ï9    MOTION to Extend Time for Service of Process by Justin Williams (Sanford, Joshua)
                            (Entered: 11/15/2019)

11/15/2019           Ï 10   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.)
                            ORDER: Motion, No. 9 , granted as modified. Williams must complete service of
                            Nason and JEI Trucking by 15 January 2020. Signed by Chief Judge D. P. Marshall Jr.
                            on 11/15/2019. (slb) (Entered: 11/15/2019)

01/15/2020           Ï 11   Second MOTION to Extend Time for Service of Process by Justin Williams (Sanford,
                            Joshua) (Entered: 01/15/2020)

01/16/2020           Ï 12   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.)
                            ORDER: Motion, No. 11 , granted as modified. Williams must complete service on
                            Nason and JEI Trucking by 15 February 2020. Signed by Chief Judge D. P. Marshall
                            Jr. on 01/16/2020. (crw) (Entered: 01/16/2020)

01/27/2020           Ï 13   NOTICE of Appearance by Daniel Reece Owens on behalf of JEI Trucking LLC,
                            Steven Nason (Owens, Daniel) (Entered: 01/27/2020)

01/27/2020           Ï 14   ANSWER to 1 Complaint with Jury Demand by JEI Trucking LLC, Steven
                            Nason.(Owens, Daniel) (Entered: 01/27/2020)

01/27/2020           Ï 15   RESPONSE to Motion re 7 MOTION to Transfer Case Joint filed by JEI Trucking
                            LLC, Steven Nason. (Owens, Daniel) (Entered: 01/27/2020)

01/27/2020           Ï 16   Corporate Disclosure Statement (Rule 7.1) by JEI Trucking LLC (Owens, Daniel)
                            (Entered: 01/27/2020)

01/27/2020           Ï 17   NOTICE of Appearance by Samuel Brent Wakefield on behalf of JEI Trucking LLC,
                            Steven Nason (Wakefield, Samuel) (Entered: 01/27/2020)

01/29/2020           Ï 18   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.)
                            ORDER: Response, No. 15 , appreciated. The embedded request to hold this case in
                            abeyance is granted. Joint status report due by 30 March 2020. Signed by Chief Judge
                            D. P. Marshall Jr. on 1/29/2020. (slb) (Entered: 01/29/2020)

02/14/2020           Ï 19   Third MOTION to Extend Time for Service of Process by Justin Williams (Sanford,
                            Joshua) (Entered: 02/14/2020)

02/18/2020           Ï 20   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.)
                            ORDER:Motion, No. 19 , granted as modified. Williams must complete service on
                            Nason by 18 March 2020. Signed by Chief Judge D. P. Marshall Jr. on 2/18/2020. (slb)
       Case 4:20-cv-00137-TCK-JFJ Document 26 Filed in USDC ND/OK on 03/31/20 Page 4 of 4

                            (Entered: 02/18/2020)

03/18/2020           Ï 21   MOTION for Service by Publication and Motion for Extension of Time to Serve by
                            Justin Williams (Attachments: # 1 Exhibit Declaration of Attorney Josh Sanford, # 2
                            Exhibit Declaration of Dawn Brownfield, # 3 Exhibit Declaration of Gary Tramel, # 4
                            Exhibit Proposed Warning Order)(Sanford, Joshua) (Entered: 03/18/2020)

03/20/2020           Ï 22   ORDER granting 21 motion for service as modified. Signed by Chief Judge D. P.
                            Marshall Jr. on 3/20/2020. (ljb) (Entered: 03/20/2020)

03/27/2020           Ï 23   MOTION to Withdraw by JEI Trucking LLC (Wakefield, Samuel) (Entered:
                            03/27/2020)

03/30/2020           Ï 24   STATUS REPORT (Joint) by Justin Williams. (Sanford, Joshua) (Entered:
                            03/30/2020)

03/31/2020           Ï 25   ORDER: The Court appreciates 24 status report. 23 Arkansas counsel's motion to
                            withdraw is granted. 7 unopposed motion to transfer is granted. The Court directs the
                            Clerk to transfer this case to the Northern District of Oklahoma now, rather than
                            waiting the usual 30 days. Signed by Chief Judge D. P. Marshall Jr. on 03/31/2020.
                            (ajt) (Entered: 03/31/2020)
